EXHIBIT 32: Rule 13a-14(b) Certification The undersigned officer certifies that this report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and that the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of Tintic Gold Mining Company. A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Tintic Gold Mining Company and will be retained by Tintic Gold Mining Company and furnished to the Securities and Exchange Commission or its staff upon request. May 21, 2013 /s/ Ding Lieping Ding Lieping (Chief Executive Officer and Chief Financial Officer)
